Citation Nr: 0705211	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  03-15 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to an initial compensable disability for 
right ear hearing loss.

3.  Entitlement to an initial disability rating in excess of 
10 percent for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel
INTRODUCTION

The veteran served on active duty from October 1980 to 
October 1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

The issue of entitlement to service connection for left ear 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA examination shows that the veteran's right ear hearing 
loss was productive of no more than Level I hearing loss.  
Total deafness is not shown in the left ear so it is 
considered normal for rating purposes.

2.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability 
evaluation for a right ear hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.3, 4.7, 4.85, 4.86 and Diagnostic Code 6100 
(2006).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2006); Smith v. Nicholson, 451 F. 3d 1344 (Fed. 
Cir. 2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) have been satisfied by virtue of letters sent to 
the veteran in May 2001, January 2004, and October 2004.  The 
content of the notices fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Furthermore, while this case was undergoing development, the 
case of Dingess/Hartman was decided.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran was notified 
of this decision in a letter issued in December 2006.    

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with his claim.  The RO has contacted 
all of the medical providers listed by the appellant.    

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal as to these issues, and there has 
been no prejudicial failure of notice or assistance to the 
appellant.  

In regard to the claim for a higher evaluation for tinnitus, 
the provisions of the VCAA have no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts are dispositive in a matter.  Manning v. Principi, 16 
Vet. App. 534, 542-543 (2002). 

Criteria and analysis for assignment of a higher evaluation 
for hearing loss 

Based on inservice examination, service connection was 
granted for right ear hearing loss and bilateral tinnitus in 
a February 2002 rating action.  A 0 percent evaluation was 
assigned for right ear hearing loss, effective in March 2003, 
and a 10 percent evaluation was assigned for bilateral 
tinnitus, effective in June1999.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. 

The veteran appealed the initial assignment of the evaluation 
for the service-connected right ear hearing loss and 
tinnitus.  The Board has considered whether "staged" 
ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).

In regard to hearing loss, modern pure tone audiometry 
testing and speech audiometry utilized in VA audiological 
clinics are well adapted to evaluate the degree of hearing 
impairment accurately.  Methods are standardized so that the 
performance of each person can be compared to a standard of 
normal hearing, and ratings are assigned based on that 
standard.  The assigned evaluation is determined by 
mechanically applying the rating criteria to certified test 
results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

In this respect, disability evaluations of defective hearing 
range from non-compensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000 
and 4,000 cycles per second.  To evaluate the degree of 
disability for service-connected defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. § 4.85 Diagnostic 
Code 6100.  Copies of these tables from the rating code were 
provided to the veteran in the statement of the case.

Since the appellant is service connected for only one ear, 
the extent of impairment due to the non-service-connected ear 
may not be considered in the evaluation (absent total 
bilateral deafness).  38 C.F.R. § 4.14; Boyer v. West, 11 
Vet. App. 477 (1998).  If impaired hearing is service 
connected in only one ear, the non-service connected ear is 
assigned a designation of level I.  38 C.F.R. § 4.85 (f).

The January 2002 VA audiological evaluation report indicates 
that the puretone thresholds at the frequencies of 1000, 
2000, and 4000 hertz was 30, 30, and 35, in the right ear, 
respectively.  The puretone thresholds at the frequencies of 
1000, 2000, 3000, and 4000 hertz was 40, 35, 40, and 40, in 
the left ear, respectively.  The average puretone thresholds 
for the right ear were 32 decibels and 39 decibels in the 
left ear.  The controlled speech discrimination test was 92 
percent in the right ear and 82 percent in the left ear.  The 
examiner noted that there was mild sensorineural hearing loss 
in the right ear.  There was mild to moderate sensorineural 
hearing loss of slight convex configuration in the left ear.  

At VA examination in August 2006, the puretone thresholds at 
the frequencies of 1000, 2000, 3000, and 4000 hertz was 15, 
15, 20, and 15, in the right ear, respectively, and 25, 25, 
20, and 20, in the left ear, respectively.  The average 
puretone threshold for the right ear was 16 decibels and 23 
decibels in the left ear.  The controlled speech 
discrimination test was 96 percent in the right ear and 84 
percent in the left ear.  The examiner noted that there was 
mild sensorineural hearing loss in the right ear.  

The January 2002 and August 2006 audiology results both show 
that the veteran's hearing in his right ear is consistent 
with level I hearing.  See 38 C.F.R. § 4.85, Table VI.  
Applying the above, the Board finds that under the schedular 
criteria, the appellant is entitled to a 0 percent rating for 
his service connected hearing loss of the right ear.  

The Board has considered the application of 38 C.F.R. § 4.86 
[exceptional patterns of hearing impairment].  However, the 
veteran's hearing loss does not meet the criteria under that 
section.  See 38 C.F.R. § 4.86.  Therefore, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for the assignment of a higher evaluation 
for right ear hearing loss. 

Criteria and analysis for assignment of a higher evaluation 
for tinnitus 

The veteran requested a higher evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because under Diagnostic Code 
6260 there is no provision for assignment of a separate 
10 percent schedular evaluation for tinnitus of each ear.  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (Court) held that the 
pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit).  In 
Smith v. Nicholson, 451 F. 3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the Court erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

ORDER

An initial compensable evaluation for the service-connected 
right ear hearing loss is denied.

An evaluation in excess of 10 percent for tinnitus is denied.  


REMAND

The veteran claims that he has a left ear hearing loss 
disability that resulted from excessive noise exposure during 
service.  A VA audiology examination was conducted in August 
2006.  In an October 2006 addendum, a VA examiner concluded 
that there was not a relationship between the veteran's left 
ear hearing loss and military service because the veteran did 
not have a left ear hearing loss.  

For VA purposes, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The January 
2002 VA examination report shows that the auditory thresholds 
for all frequencies tested were greater than 26 decibels in 
the left ear.  Moreover, the speech recognition scores 
reported at the January 2002 and August 2006 VA examinations 
were less than 94 percent in the left ear, which meets the VA 
regulatory definition of hearing loss.  Further, examinations 
over the years have revealed some significant variances in 
the recorded findings.  Additional examination is indicated 
to clarify current findings.  Therefore, further opinion 
and/or examination are needed.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make arrangements for a 
VA audiometric and ear, nose, and throat 
examination.  All indicated findings 
should be reported as to the left ear.  
To the extent possible the variances in 
air conduction studies should be 
reconciled.  Further, examiner(s) should 
comment on whether his left ear hearing 
loss, (if found) is consistent with 
traumatic noise exposure associated with 
military service or with the bilateral 
tinnitus.  If this cannot be medically 
determined without resorting to mere 
conjecture, this should be commented upon 
in the report.  The rationale for any 
opinion expressed should be included in 
the report.  The claims folder should be 
made available to the reviewer for review 
in conjunction with the addendum, and the 
reviewer should acknowledge such review 
in the report.  

2.  If any benefit sought on appeal, for 
which a notice of disagreement (NOD) has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


